 



EXHIBIT 10.37
(USBANK LOGO) [c11185c1118500.gif]
January 19, 2007
Mr. David M. Moffett
Minneapolis, MN
Dear David:
     I understand that you wish to retire from your position as Chief Financial
Officer and Vice Chairman of U.S. Bancorp and U.S. Bank effective February 28,
2007. In exchange for you continuing to be a non-executive employee of U.S. Bank
for a period of time up to March 1, 2008, we offer the following:

1.   Your salary will be $20,000 per month for as many months as U.S. Bank
chooses to employ you, up to a maximum of 12 months. You will have no title and
will serve as special advisor to the CEO. You agree to be available as needed
for consulting services, including advising the CEO and CFO of U.S. Bancorp and,
at the reasonable request of the CEO, meeting with analysts, investors,
directors, ratings agencies or others with an interest in U.S. Bancorp.   2.  
You will not be eligible for any bonus plan or long term incentive award.   3.  
Existing option and restricted share grants that you currently hold will
continue to vest and remain outstanding, consistent with their terms, during
your period of employment under this agreement.   4.   You agree to voluntarily
relinquish as of February 27, 2007, the Executive Severance Agreement that would
have provided you with three times salary and bonus in the event U.S. Bancorp
experiences a change in control and you lose your job.   5.   You will be
eligible for various employee benefit programs on the same basis as other,
non-executive employees. Current benefits include group health and dental
insurance, life insurance, disability insurance, defined benefit pension, 401(k)
defined contribution plan, deferred compensation, ten paid holidays each year,
free checking, and various other bank services.   6.   You agree that for the
one year period beginning on February 27, 2007, you will not in any way engage
in conduct which is detrimental to the company or engage in, represent, furnish
consulting services to, be employed by, or have any interest in any financial
services company,

- 1 -



--------------------------------------------------------------------------------



 



(USBANK LOGO) [c11185c1118500.gif]

    as defined by U.S. Bank. You agree that this paragraph is reasonable with
respect to its duration, geographic area and scope, and acknowledge that
compliance with it is necessary to protect the business and goodwill of U.S.
Bancorp.

            Sincerely,
      /s/ Richard K. Davis      
Richard K. Davis           

         
Accepted:
  /s/ David M. Moffett
 
   
 
  David M. Moffett    

         
 
       
Date:
  January 25, 2007
 
   

- 2 -